Exhibit 10.2
MARKET STOCK UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN IDEC INC. 2008 OMNIBUS EQUITY PLAN
1. Grant of Market Stock Units
     Biogen Idec Inc. (the “Company”) hereby grants on Grant Date (the “Grant
Date”) to Participant Name, an employee of the Company or its Affiliates (the
“Participant”) pursuant to the Biogen Idec Inc. 2008 Omnibus Equity Plan (the
“Plan”) Number Granted market stock units (the “Granted MSUs” or the “Award”),
subject to the terms and conditions of this award agreement (“Agreement”) and
the Plan. No MSU shall be paid unless vested in accordance with this Agreement.
The Participant’s rights to the MSUs granted pursuant to this Agreement are
subject to the restrictions described in this Agreement and the Plan, in
addition to such other restrictions, if any, as may be imposed by law. All
initially capitalized terms used will have the meaning specified in the Plan,
unless another meaning is specified in this Agreement.
2. Vesting
A. The Participant shall have a nonforfeitable right to a portion of this Award
(such portion, the vested portion) only upon the dates described in this
Section 2, except as otherwise provided herein or determined by the Committee in
its sole discretion. No portion of any Award shall become eligible to vest on
the vesting date unless the Participant is then, and since the Grant Date has
continuously been, employed by the Company or any Affiliate. If the Participant
ceases to be employed by the Company and its Affiliates for any reason, any
then-outstanding and unvested portion of the Award shall be automatically and
immediately forfeited and terminated, except as otherwise provided in this
Agreement and the Plan.
B. (i) MSUs will become eligible to vest in the following installments (the
“Vesting Period”) and each such date below (a “Vesting Date”):
One-fourth of the MSUs shall become eligible to vest on 1st Vesting Date;
an additional one-fourth of the MSUs shall become eligible to vest on 2nd
Vesting Date;
an additional one-fourth of the MSUs shall become eligible to vest on 3rd
Vesting Date; and
an additional one-fourth of the MSUs shall become eligible to vest on 4th
Vesting Date.
     (ii) On each Vesting Date, the number of MSUs that become eligible to vest
on such Vesting Date will vest based upon the change in the Biogen Idec share
price between the Vesting Date and the Grant Date. The calculation of the number
of MSUs that will vest is specified in the Year Long-Term Incentive Program
Overview for Executives (“LTI Overview”) which is incorporated in this document
by reference. In the event and to the extent that a number of the MSUs then
eligible to vest do not vest on the applicable Vesting Date in accordance with
this Agreement and the LTI Overview, such MSUs shall be immediately forfeited.
In the event that the threshold is not met based on the calculation described in
the LTI Overview, any MSUs then eligible to vest shall not vest and shall be
immediately forfeited. In the event and to the extent that the target is
exceeded based on the calculation described in the LTI Overview, an additional
number of MSUs will vest. In no event shall the number of MSUs that vest on the
applicable Vesting Date exceed 150% of the MSUs that became eligible to vest on
such Vesting Date.
C. Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of this Award that is not then vested will immediately terminate, except
as follows:
(1) any portion of this Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become eligible to vest as of the date of
such termination of employment, and such MSUs then eligible to vest will vest in
accordance with Section 2.B.(ii) with the date of the termination of employment
serving as the applicable Vesting Date; and
(2) any portion of this Award held by the Participant immediately prior to the
Participant’s Retirement, to the extent not vested previously, will remain
outstanding and will become eligible to vest over the remainder of the Vesting
Period as set forth in Section 2.B.(i) without regard to

- Page 1 -



--------------------------------------------------------------------------------



 



the service requirement specified in Section 2.A., for fifty percent (50%) of
the number of MSUs covered by such unvested portion and for an additional ten
percent (10%) of the number of MSUs covered by such unvested portion for every
full year of employment by the Company and its Affiliates beyond ten (10) years,
up to the remaining amount of the unvested MSUs, and such MSUs that become
eligible to vest will vest in accordance with Section 2.B.(ii). For the
avoidance of doubt, Retirement means the Participant’s termination from the
Company and its Affiliates after reaching age 55 with ten (10) full years of
service with the Company or its Affiliates, but not including any termination
For Cause or any termination for insufficient performance, as determined by the
Company and its Affiliates.
D. Notwithstanding anything herein to the contrary, any portion of this Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.
3. Delivery of Award
A. With respect to a Participant who is not eligible for Retirement, within
30 days following the date on which an MSU becomes vested, the Company shall
issue to the Participant, subject to applicable withholding as discussed in
Section 7 of this Agreement, one share of common stock of the Company (“Common
Stock”) in satisfaction of each vested MSU.
B. With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period, the Company shall issue to the Participant,
subject to applicable withholding as described in Section 7 of this Agreement,
one share of Common Stock for each vested MSU (determined in accordance with
Section 2 of this Agreement and Section 10 of the Plan) within 30 days of the
earliest of (i) the date the MSU otherwise would have vested under Sections 2.B.
and 2.C. of this Agreement or (ii) the date on which a Covered Transaction that
satisfies the definition of a “change in control event” under Section 409A
occurs.
C. If you are a “specified employee” (as defined in Section 409A), you will be
paid on the earlier of (i) the date which is six (6) months after you separate
from service (within the meaning of Section 409A) or (ii) your date of death or
Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For
avoidance of doubt, if payments would be made under Section 3.B.(i) or
Section 3.B.(ii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(ii) as applicable.
4. Cancellation and Rescission of Awards
     The Committee may cancel, rescind, withhold or otherwise limit or restrict
this Award prior to payment at any time if the Participant is not in compliance
with all applicable provisions of this Agreement and the Plan, or if the
Participant engages in any Detrimental Activity.
5. No Voting, Dividend or Other Rights as a Stockholder
     The Participant shall not have any rights as a stockholder with respect to
any shares of Common Stock to be issued under this Award until he or she becomes
the holder of such shares. Accordingly, the Award shall not be interpreted to
bestow upon the Participant any equity interest or ownership in the Company or
any Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock by reason of the granting of this Award or to receive or be
credited with any dividends declared and payable on any share of Common Stock
underlying this Award prior to the payment date with respect to such share.
6. Unfunded Status
     The obligations of the Company and its Affiliates hereunder shall be
contractual only. The Participant shall rely solely on the unsecured promise of
the Company and nothing herein shall be construed to give the Participant or any
other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.

- Page 2 -



--------------------------------------------------------------------------------



 



7. Withholding
     Awards will be subject to income tax withholding and reporting as required
under local law. If statutory withholding of taxes and/or social insurance is
required at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld. A similar amount of cash will be paid by
the Company on behalf of the employee to the applicable tax authorities. The
number of shares to be withheld will be calculated using the closing sales price
of a share of Common Stock on the Vesting Date. Shares (net of the number
withheld for the payment of withholding taxes, if applicable) will be delivered
to the Participant’s stock plan account upon vesting in accordance with the
Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.
     In certain cases, local law may require that an award be subject to tax
earlier than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.
8. Provisions of the Plan
     This Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available to the Participant.
9. No Right to Employment
     The grant of this Award shall not constitute a contract of employment or
confer upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or Affiliate) to
terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.
10. Governing Law
     The provisions of this Award shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

            Biogen Idec Inc.
      By   Craig E. Schneier, Ph.D.         EVP, Human Resources, Public Affairs
& Communications           

Dated:                               

            Participant
         

Dated:                               
BY ACCEPTING THIS AWARD OR ANY BENEFIT HEREUNDER, THE PARTICIPANT CONSENTS
TO ALL THE TERMS AND CONDITIONS IN THIS AGREEMENT AND IN THE PLAN.

- Page 3 -